DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 11/19/21 has been entered.  Claim 1 is amended.  Claim 10 is canceled.  Claims 14- 19 are added.  Claims 1- 9 and 11-19 are being addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett A. Carlson on 11/30/21.
The application has been amended as follows: 
5. (Currently Amended) The snaring system of claim 3, wherein a cross-sectional area of the second lumen is larger than the cross-sectional area of the first lumen.
17. (Currently Amended) The snaring system of claim 14, wherein a cross-sectional area of the second lumen is larger than the cross-sectional area of the first lumen.

Reasons for Allowance
Claims 1- 9 and 11-19 are allowed.

Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the second cross-sectional shape is configured to allow rotation of the snare wire relative to the tube.
Regarding claim 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the snare wire is configured to translate relative to the tube, and wherein the open loop is configured to extend into the second lumen when the snare wire is translated proximally.  
Since the closest cited prior art reference Hart et al. (US Pat. No. 5,782,839) discloses that the snare wire is intentionally prevented from rotating around the longitudinal axis (Hart - - Col. 15, l. 39- 55), a person having ordinary skill in the art would not have motivation to modify the Hart reference to allow rotation of the snare wire relative to the tube.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771         

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771